PER CURIAM.
Given the clear record evidence of the appellant’s repeated failure to comply or inadequate compliance with numerous discovery orders after warning, we cannot find that the lower court abused its discretion in striking the appellant’s pleadings after it found that the noncompliance with these orders was willful. See Commonwealth Fed. Savings and Loan Ass’n v. Tubero, 569 So.2d 1271, 1273 (Fla.1990); Davis Garden Estates, Inc. v. American Inv. Realty, Inc., 670 So.2d 1180, 1181 (Fla. 3d DCA 1996); Mack v. National Constructors, Inc., 666 So.2d 244, 245 (Fla. 3d DCA 1996).
Affirmed.